DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.
Acknowledgment
Claims 1, 3, 8, 11, 12, 14 are amended and filed on 7/18/2022.
Claims 9-10 are canceled and claims 17-18 are newly added.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rajagopalan et al. (US. 20170007310A1) (“Rajagopalan”).
Re claim 11, Rajagopalan discloses a catheter system (10, Figs. 1-9), comprising: a head (115, Fig. 1, Fig. 5b) including a plurality of ports (at least some 112a-b, (0266); a tail (110 or 41) including a plurality of conduits (111, ¶0223), each of the plurality of conduits being connected to one of the plurality of ports (¶0381); a medical balloon (130 or 45) located between the head and the tail (Fig. 2); and an alcohol electrolytic sensor (wherein the alcohol sensor ¶0140 such as 139, ¶0212), wherein the alcohol electrolytic sensor (¶0212 has alcohol detectible sensor, wherein the ethylene vinyl alcohol with detectable group, so it detects the alcohol by the electrolytes such as barium sulfate) includes an anode disposed in the catheter system near one of the plurality of ports  (139 is near the head wherein the ports are located, ¶0225, ¶0257); a cathode capable to reduce Oxygen (139b, Fig. 20, ¶0257, wherein the cathode has a negative charge and repel the negative charge element such as oxygen); and an electric current measuring device connected between the anode and the cathode (¶0257, wherein the impedance measurement is related to the current as it can be calculated by dividing the voltage in a circuit by its current).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al. (US. 20170007310A1) (“Rajagopalan”) in view of Asirvatham et al. (US. 20130012938A1) (“Asirvatham”).
Re claim 1, Rajagopalan discloses a catheter system (10, Figs. 1-9), comprising: a head  (115, Fig. 1, Fig. 5b) including a plurality of ports (at least some1 12a-b, ¶0266); a tail (110 or 41) including a plurality of conduits (111, ¶0223), each of the plurality of conduits being connected to one of the plurality of ports (¶0381); and a medical balloon (130 or 45) located between the head and the tail (Figs.1-2), wherein the medical balloon comprises at least one ridge (48, ¶0308, Fig. 2) located around a circumference of the medical balloon (Fig. 2), but it fails to disclose that at least one ridge being located all around an entire circumference of the medical balloon and forming a closed loop.
However, Asirvatham discloses a balloon catheter (Fig. 1-8) wherein the balloon (132, 232, 332, ¶0047) has  the at least one ridge (338, ¶0050), has lumen the housing for the agent delivery needle 450, ¶0100) being located all around an entire circumference of the medical balloon and forming a closed loop  (¶0050, Fig. 8).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified at least one rigid of Rajagopalan so that at least one ridge being located all around an entire circumference of the medical balloon and forming a closed loop as taught by Asirvatham for the purpose of delivering the agent at any desired location and preventing leaking in surrounded area (Asirvatham, ¶0050).
 Re claim 2, the modified Rajagopalan discloses wherein the at least one ridge is made of flexible plastic (¶0128 in Rajagopalan, and ¶0050 of Asirvatham).  
Re claim 3, the modified Rajagopalan discloses wherein the at least one ridge is formed by a hollow tube having both ends connected to each other (¶0050 can be balloon Asirvatham, Fig. 8).  
Re claim 4, the modified Rajagopalan discloses wherein the at least one ridge is designed to extend radially upon inflation of the medical balloon (Fig. 2, ¶0278 in Rajagopalan and Asirvatham ¶0050).  
Re claim 5, the modified Rajagopalan discloses wherein the at least one ridge is designed to elongate an inflated shape of the medical balloon (Fig. 8 of Asirvatham).   
Re claim 6, the modified Rajagopalan discloses further comprising an alcohol sensor (wherein the alcohol sensor ¶0140 such as 139, ¶0212, Fig. 20 in Rajagopalan) located in at least one of the plurality of conduits (¶0206 electrodes and ¶0212 has alcohol detectible sensor, wherein the ethylene vinyl alcohol with detectable group, so it detects the alcohol, in Rajagopalan).  
Re claim 7, the modified Rajagopalan discloses wherein the alcohol sensor includes an electrolytic sensor (¶0212, barium sulfate is an electrolyte, in Rajagopalan).  
Re claim 8, the modified Rajagopalan discloses wherein the electrolytic sensor  (139a and or 139b in Rajagopalan) comprises: an anode disposed in the catheter system near one of the plurality of ports (139 is near the head wherein the ports are located, ¶0225, ¶0257 in Rajagopalan); a cathode (139b, Fig. 20) capable to reduce atmospheric Oxygen  ( as the cathode has negative charged, it will repel the oxygen which are negative charge element); and an electric current measuring device connected between the anode and the cathode (¶0257, wherein the impedance measurement is related to the current as it can be calculated by dividing the voltage in a circuit by its current in Rajagopalan). 
Re claim 18, Rajagopalan fails to disclose wherein the medical balloon comprises two ridges, each of the two ridges being located all around an entire circumference of the medical balloon and forming a closed loop.
However, Asirvatham discloses a balloon catheter (Fig. 1-8) wherein the balloon (132, 232, 332, ¶0047) has two ridges (338, ¶0050), has lumen the housing for the agent delivery needle 450, ¶0100) being located all around an entire circumference of the medical balloon and forming a closed loop  (¶0050, Fig. 8).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified at least one rigid of Rajagopalan so that medical balloon comprises two ridges, each of the two ridges being located all around an entire circumference of the medical balloon and forming a closed loop as taught by Asirvatham for the purpose of delivering the agent at any desired location and preventing leaking in surrounded area (Asirvatham, ¶0050).
 Claims 12-13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al. (US. 20170007310A1) (“Rajagopalan”) in view of Edwards (US. 6,006,755).
Re claim 17, Rajagopalan fails to disclose wherein, in use, the cathode is disposed outside the body of the patient.  
However, Edwards discloses a balloon catheter (Fig. 2) wherein the balloon (20, ¶0047) the cathode (29 ) is disposed outside the body of the patient (Fig. 2, Col. 6, lines 6-18, wherein the electrodes are connected to cathode device located outside the catheter).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified cathode of Rajagopalan so that in use, the cathode is disposed outside the body of the patient as taught by Edwards for the purpose of controlling the energy by the physician from the controller and the handle  (Edwards, ¶0050, Col. 6, lines 6-18).
Re claim 12, Rajagopalan discloses wherein the medical balloon comprises at least one ridge located around a circumference of the medical balloon (48, ¶0308, Fig. 2).  
Re claim 13, Rajagopalan discloses wherein the at least one ridge is made of flexible plastic (¶0128).    
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan in view of  Edwards and further in view of Asirvatham et al. (US. 20130012938A1) (“Asirvatham”).
Re claim 14, Rajagopalan discloses wherein the at least one ridge is formed by a hollow tube (¶0308, fluid delivery), but it fails to disclose that at least one ridge having both ends connected to each other.   
However, Asirvatham discloses a balloon catheter (Fig. 1-8) wherein the balloon (132, 232, 332, ¶0047) has two ridges (338, ¶0050), has lumen the housing for the agent delivery needle 450, ¶0100) being located all around an entire circumference of the medical balloon and forming a closed loop  (¶0050, Fig. 8).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified at least one rigid of Rajagopalan so that at least one ridge having both ends connected to each other as taught by Asirvatham for the purpose of delivering the agent at any desired location and preventing leaking in surrounded area (Asirvatham, ¶0050).
Re claim 15, Rajagopalan discloses wherein the at least one ridge is designed to extend radially upon inflation of the medical balloon (Fig. 2, ¶0278 and Fig. 8 of Asirvatham).     
Re claim 16, Rajagopalan discloses wherein the at least one ridge is designed to elongate an inflated shape of the medical balloon (Fig. 2, ¶0278 and fig. 8 of Asirvatham).
Response to Arguments
Applicant’s arguments, see remark, filed 7/18/2022, with respect to the rejection(s) of claim(s) 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in over Rajagopalan in view of Asirvatham
Applicant’s arguments, see remark, filed 7/18/2022, with respect to newly added limitation to claim(s) 11 “a cathode configured to reduce Oxygen” have been fully considered and are not persuasive.  The cathode is a negatively electrode and it capable to repel the negatively element such as oxygen. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783